                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20         PageID.1   Page 1 of 25



                                                IN THE UNITED STATES DISTRICT COURT
                                               FOR THE EASTERN DISTRICT OF MICHIGAN
                                                         SOUTHERN DIVISION

                            CHILD A., by next friend PARENTS A,                  VERIFIED COMPLAINT
                            CHILD B., by next friend PARENTS B,
                            CHILD C., by next friend PARENT C,
                            CHILD D., by next friend PARENTS D,                  FILE NO: 5:20-cv-10363

                                                Plaintiffs,                      JUDGE
                            -vs-
                            SALINE AREA SCHOOLS;
                            SALINE AREA SCHOOLS BOARD OF
                            EDUCATION;
Kallman Legal Group, PLLC




                            SCOT GRADEN, individually and in his official
                            capacity as Superintendent of Saline Area Schools;
                            STEVE LAATSCH, individually and in his official
                            capacity as Assistant-Superintendent of Saline
                            Area Schools;
                            DAVID RAFT, individually and in his official
                            capacity as Principal of Saline High School;
                            JOE PALKA, individually and in his official
                            capacity as Assistant-Principal of Saline High
                            School;
                            THERESA STAGER, individually and in her
                            official capacity as Assistant-Principal of Saline
                            High School;
                            MOLLY GARCIA, individually and in her
                            Official capacity as Director of Student Services;
                            KIRK EVENSON, individually and in his official
                            capacity as Assistant-Principal of Saline High
                            School, Jointly and Severally,
                                                Defendants.
                                                                            /
                            KALLMAN LEGAL GROUP, PLLC:
                            David A. Kallman         (P34200)
                            Stephen P. Kallman       (P75622)
                            Attorneys for Plaintiffs
                            5600 W. Mount Hope Hwy.
                            Lansing, MI 48917
                            (517) 322-3207




                                                                        1
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.2      Page 2 of 25



                                      NOW COME the above-named Plaintiffs, by and through their undersigned counsel, and

                            together bring this Verified Complaint against the above-named Defendants, their employees,

                            agents, and successors in office, and in support thereof allege the following upon information and

                            belief:

                                                                     INTRODUCTION

                                      1.    “If there is a bedrock principle underlying the First Amendment, it is that the

                            government may not prohibit the expression of an idea simply because society finds the idea itself

                            offensive or disagreeable.” Texas v. Johnson, 491 U.S. 397 (1989). “Speech may not be banned
Kallman Legal Group, PLLC




                            on the ground that it expresses ideas that offend.” Metal v. Tam, 137 S.Ct. 1744, 1751 (2017).

                                      2.    A foundational core of our Constitutional Republic is that the State cannot punish

                            its citizens for engaging in speech that is protected by the First Amendment. Just as citizens cannot

                            be criminally punished for protected speech, a public school cannot discipline speech that falls

                            within the ambit of the First Amendment.

                                      3.    This case arises because of a private Snap Chat snap chat group text that occurred

                            on January 26, 2020 (Sunday) between numerous children who were all friends and acquaintances.

                            The snap chat did not occur on school grounds or campus, with school property, at a school

                            sponsored event or field trip, nor was it connected to any functions of the school in any way.

                                      4.    Despite the children sending these text messages from their homes, with their

                            privately owned phones, on a non-school day, Defendants acted outside the scope of their authority

                            and violated Plaintiffs’ rights by suspending all four of them and recommending the expulsion of

                            two of them for the expression contained in the text messages.

                                      5.    The messages in the snap chat were inappropriate and immature. It was the parents,

                            however, who had the right to discipline their children, not the government authorities employed


                                                                             2
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.3      Page 3 of 25



                            by the school.

                                    6.       This case seeks to protect and vindicate statutory and fundamental constitutional

                            rights. Plaintiffs bring a civil rights action under the First and Fourteenth Amendments to the

                            United States Constitution and 42 U.S.C. § 1983, and for other statutory and constitutional

                            violations, challenging Defendants’ acts, policies, practices, customs, and procedures, which

                            deprived Plaintiffs of their rights.

                                    7.       As set forth in this Complaint, the actions, policies, practices, customs, and

                            procedures of Defendants were the cause of, and the moving force behind, the statutory and
Kallman Legal Group, PLLC




                            constitutional violations in this case.

                                    8.       Plaintiffs bring this action not only for money damages, but also for these express

                            purposes:

                                         A. for a declaration that the acts of Defendants were unconstitutional and violate

                                             clearly established laws;

                                         B. for a complete expungement of any reference to a suspension, expulsion, and any

                                             events related to those actions, from Plaintiffs’ transcript and complete student

                                             records and file;

                                         C. for changes to the policies and procedures of the School District so that no other

                                             students are punished for engaging in non-school related and off-campus free

                                             speech; and

                                         D. for an award of Plaintiffs’ reasonable costs of litigation, including attorneys’ fees

                                             and costs, pursuant to 42 U.S.C. §1988 and other applicable law.




                                                                               3
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.4      Page 4 of 25



                                                             JURISDICTION AND VENUE

                                   9.      This action arises under the Constitution and laws of the United States. Jurisdiction

                            is conferred on this Honorable Court pursuant to 28 U.S.C. § 1331 and 1343, and 42 U.S.C. §

                            1983, 1985, 1986, and 1988, and other Federal and State laws and regulations, to redress

                            violations of federal statutes and state law.

                                   10.     This Honorable Court has jurisdiction pursuant to Article III of the United

                            States Constitution, 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(1), (2), (3), and (4). Declaratory

                            relief is authorized pursuant to 28 U.S.C. § 2201 and 2202.
Kallman Legal Group, PLLC




                                   11.     This Honorable Court has supplemental jurisdiction regarding the remaining state

                            claims pursuant to 28 U.S.C. § 1367 because the state claims arise out of the same nexus of

                            facts and events.

                                   12.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

                            § 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and by the general

                            legal and equitable powers of this Honorable Court. Plaintiffs’ claims for damages are authorized

                            under 42 U.S.C. § 1983, 42 U.S.C. § 2000d-7, and by the general legal and equitable powers of

                            this Honorable Court.

                                   13.     Venue is proper under 28 U.S.C. § 1391(b) because all events giving rise to

                            Plaintiffs’ claims occurred in Washtenaw County, Michigan.

                                                                      PLAINTIFFS

                                   14.     Child A is a student at Saline High School, a United States citizen, and a resident

                            in Washtenaw County, Michigan.

                                   15.     Child A is represented by his/her next friend, Parents A, for all purposes relating to

                            this action and are United States citizen and residents in Washtenaw County, Michigan.


                                                                             4
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.5      Page 5 of 25



                                   16.     Child B is a student at Saline High School and is a United States citizen and

                            resident in Washtenaw County, Michigan.

                                   17.     Child B is represented by his/her next friend, Parents B, for all purposes relating

                            to this action and are United States citizens and residents in Washtenaw County, Michigan.

                                   18.     Child C is a student at Saline High School, a United States citizen, and a resident

                            in Washtenaw County, Michigan.

                                   19.     Child C is represented by his/her next friend, Parent C, for all purposes relating to

                            this action and is a United States citizen and a resident in Washtenaw County, Michigan.
Kallman Legal Group, PLLC




                                   20.     Child D is a student at Saline High School, a United States citizen, and a resident

                            in Washtenaw County, Michigan.

                                   21.     Child D is represented by his/her next friend, Parents D, for all purposes relating to

                            this action and are United States citizens and residents in Washtenaw County, Michigan.

                                   22.     All Plaintiff children are minors and respectfully request to appoint their parents as

                            next friend for the proposes of this action. Further, Plaintiffs request that this Honorable Court

                            grant the attached Motion for Protective Order to permit the use of pseudonyms.

                                                                     DEFENDANTS

                                   23.     Defendant Saline Area Schools is a public-school system within Washtenaw

                            County, Michigan and is the governmental body responsible for operating the Saline High School.

                            Saline Area Schools operates under the laws of the State of Michigan. Saline Area Schools office

                            is located at 7265 North Ann Arbor Street, Saline, Michigan 48176.

                                   24.     Defendant Saline Area Schools Board of Education is the body responsible for

                            managing the Saline Area School District and for adopting, implementing, and enforcing all school

                            policies and the student code of conduct.


                                                                             5
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                      PageID.6      Page 6 of 25



                                      25.   Defendant Scot Graden is the Superintendent of Saline Area Schools, is a resident

                            of Michigan, and is a defendant in his individual and official capacities.

                                      26.   Defendant Steve Laatsch is the Assistant-Superintendent of Saline Area Schools, is

                            a resident of Michigan, and is a defendant in his individual and official capacities.

                                      27.   Defendant David Raft is the Principal of Saline High School, is a resident of

                            Michigan, and is a defendant in his individual and official capacities.

                                      28.   Defendant Joe Palka is an Assistant-Principal of Saline High School, is a resident

                            of Michigan, and is a defendant in his individual and official capacities.
Kallman Legal Group, PLLC




                                      29.   Defendant Theresa Stager is an Assistant-Principal of Saline High School, is a

                            resident of Michigan, and is a defendant in her individual and official capacities.

                                      30.   Defendant Molly Garcia is the Director of Student Services of Saline High School,

                            is a resident of Michigan, and is a defendant in her individual and official capacities.

                                      31.   Defendant Kirk Evenson is an Assistant-Principal of Saline High School, is a

                            resident of Michigan, and is a defendant in his individual and official capacities.

                                                               STATEMENT OF FACTS

                                      32.   All four children are successful students at the high school and none have ever been

                            disciplined, suspended, or expelled by the school prior to the incident leading to this complaint.

                                      33.   On Sunday evening, January 26, 2020, a private snap chat group was formed by

                            two other minor children who are close friends. One child was African-American and one was

                            Caucasian. Eventually Defendants disciplined the Caucasian child, but he is not a party to this

                            action.

                                      34.   Children A, B, C, and D, who are all Caucasian, were later added to the snap chat

                            group.

                                      35.   Other students were also added to the snap chat group, including both African-
                                                                              6
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                  PageID.7      Page 7 of 25



                            American and Caucasian children.

                                     36.   In the course of their conversation, many of the children, both African-American

                            and Caucasian, used inappropriate language that included offensive terms like the “N” word and

                            various abbreviations of that word, “white power,” and “the South will rise again.” There was also

                            a longer quote from Chris Rock included that used the “N” word.

                                     37.   In the course of their conversation, many of the children, both African-American

                            and Caucasian, used inappropriate “memes” or pictures that included offensive terms like the “N”

                            word and various abbreviations of that word.
Kallman Legal Group, PLLC




                                     38.   One of the African-American children jokingly suggested that everyone on the chat

                            say the “N” word at the same time to stop racism and many of the children did so.

                                     39.   While Plaintiffs do not excuse the use of such language, the intent and understood

                            usage of these offensive terms was in the context of immature banter between friends and in a

                            joking manner. The initial children on the snap chat understood this to be the intent.

                                     40.   When a person leaves a snap chat group, everything that person said or posted is

                            immediately erased, leaving only the texts or images posted by the remaining members in the

                            group.

                                     41.   After a number of the African-American children logged off the snap chat, another

                            African-American child joined the group late and was therefore unable to see the prior postings by

                            the other African-American children.

                                     42.   The late-arriving African-American student saw the posts by the Caucasian

                            children and recorded a video of the snap chat.

                                     43.   This African-American child immediately publicly posted the video of the snap

                            chat, discussed what he had seen, and used the “N” word himself, while discussing his short


                                                                              7
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.8      Page 8 of 25



                            involvement in the conversation.

                                   44.     This snap chat group was a private chat visible only to the few children asked to

                            join into the chat and the chat was not available on any public social media.

                                   45.     None of the Plaintiffs posted or otherwise distributed any of the content of the snap

                            chat to any public social media site, to the school, to the student body, or to any other person.

                                   46.     There was no intent by Plaintiffs to make this private conversation public, or to

                            cause anyone to be hurt or upset, or to take the inappropriate language out of context.

                                   47.     One of the African-American children acknowledged this to be true in a text the
Kallman Legal Group, PLLC




                            next day with Child C:

                                           Child C: [Child’s name] you know last night was all a misunderstanding and a joke

                                           correct?

                                           African-American Child: Yea ik [i know] it got outta control but on some level

                                           we can’t f*** around like that like at all.

                                   48.     Both African-American and Caucasian children on the snap chat also sent each

                            other offensive memes, some of which included the “N” word.

                                   49.     The screen shots taken by the late-arriving African-American child did not show

                            the entire conversation that occurred between all the participants because large portions of the

                            discussion had been erased when the other African-American students logged off the chat.

                                   50.     The entirety of the chat occurred in private, did not occur at any Saline Area School

                            location, at any school event, while traveling to or from a school event, or on any technology, web

                            site or equipment owned by the school.

                                   51.     On January 27, 2020, despite Defendants only having a small portion of the snap

                            chat conversation, approximately 10 hours after snap chat occurred and with virtually no


                                                                              8
                             Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.9      Page 9 of 25



                            investigation, Defendants made a grossly negligent decision to verbally suspend all the Plaintiff

                            children and barred them from attending Saline High School indefinitely.

                                   52.     None of the African-American students who participated in the snap chat

                            conversation were disciplined by Defendants.

                                   53.     None of the Plaintiffs, nor their parents, received any written notice of their

                            suspensions, the grounds for the suspensions, or any advisement of their rights to a hearing or other

                            due process prior to being suspended.

                                   54.     At the initiation of Defendants, Child B was questioned by a police officer on
Kallman Legal Group, PLLC




                            January 27, 2020, without any notification to his parents and without any notice of his legal rights

                            or the fact that he was under a criminal investigation.

                                   55.     In a letter distributed publicly, and to the entire Saline school community less than

                            24 hours after the snap chat, Defendant Superintendent Scot Graden and other school officials

                            rushed to judgment and labelled all the Plaintiff children as racists, and falsely stated the Plaintiff

                            children were guilty of “an act of racism that created harm to all of our students, especially students

                            of color. Hate, prejudice, and racism have no place in our schools or our community.” The letter

                            further stated, “we strongly denounce the actions and words of these students.” Further, Defendant

                            Graden subsequently conducted numerous media interviews, conducted meetings, and made

                            further statements regarding the off-school conversation.

                                   56.     Defendants further alienated and stigmatized the Plaintiff children from their

                            classmates and the school community by publicly stating, “The District will continue working to

                            ensure that our schools provide a safe and inviting environment void of these types of despicable

                            words and actions.”

                                   57.     All four Plaintiff children remained suspended through February 7, 2020, without


                                                                              9
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.10          Page 10 of 25



                            any hearing or sufficient notice of specific charges against them.

                                   58.     Late Friday afternoon on February 7th, Plaintiffs received written communications

                            from the Defendant school district with specific allegations of claimed violations of the school

                            code of conduct and their right to a hearing.

                                   59.     Children A and B were suspended for 10 days and have been notified that they can

                            return to school on Monday, February 10, 2020.

                                   60.     Children C and D are still currently suspended and have been notified of the

                            school’s recommendation for expulsion and given notice of their right to appeal this
Kallman Legal Group, PLLC




                            recommendation.

                                   61.     Plaintiff children have suffered academically as they have been unable to attend

                            school, attend their class lectures, or otherwise fully participate in their education.

                                   62.     Plaintiff children have been banned from all school extra-curricular activities,

                            including, but not limited to, sports teams, clubs, and school events.

                                                               GENERAL ALLEGATIONS

                                                                     SCHOOL POLICIES

                                   63.     Defendants derive their authority to adopt and enforce school policies and a student

                            code of conduct pursuant to MCL 380.11a.

                                   64.     MCL 380.11a(3)(b) states that Defendants only have the authority to adopt and

                            enforce policies and a student code of conduct that provides “for the safety and welfare of pupils

                            while at school or a school sponsored activity or while en route to or from school or a school

                            sponsored activity.”

                                   65.     Nothing in MCL 380.11a(3)(b) grants any authority to Defendants to police or

                            punish speech or expression that does not occur “at school or a school sponsored activity or while

                            en route to or from school or a school sponsored activity.” Therefore, Defendants’ improper
                                                                              10
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.11      Page 11 of 25



                            expansion of their policy to include speech that does not occur “at school” is unlawful.

                                    66.     Defendants’ Anti-Harassment Policy (po5517) states in the very first paragraph:

                            “This policy applies to unlawful conduct occurring on school property, or at another location if

                            such conduct occurs during an activity sponsored by the Board.”

                                    67.     As none of snap chats occurred on school property or at any activity sponsored by

                            the school board, the Anti-Harassment Policy did not provide Defendants with any authority to act

                            in this case.

                                    68.     The Michigan Legislature enacted the Matt Epling Safe School Law (MCL
Kallman Legal Group, PLLC




                            380.1310b) which is an anti-bullying law that codified the authority for schools to handle bullying

                            situations and the statute required that all school districts adopt anti-bullying policies. The law

                            clearly limited the authority of schools to regulate bullying as it only prohibited bullying “at

                            school.” MCL 380.1310b(1).

                                    69.     The statute defines “at school” to mean “in a classroom, elsewhere on school

                            premises, on a school bus or other school-related vehicle, or at a school-sponsored activity or event

                            whether or not it is held on school premises. ‘At school’ includes conduct using a

                            telecommunications access device or telecommunications service provider that occurs off school

                            premises if the telecommunications access device or the telecommunications service provider is

                            owned by or under the control of the school district or public-school academy.” MCL

                            380.1310b(10)(a).

                                    70.     Defendants adopted an Anti-Bullying policy (po5517.01) as required by statute and

                            the school denotes at the end of its policy that its authority to adopt such a policy comes from the

                            Matt Epling Safe School Law.

                                    71.     Despite the clear statutory limitation that the Matt Epling Safe School Law only


                                                                             11
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.12       Page 12 of 25



                            applies to conduct “at school,” the School District acted outside its authority and violated state law

                            by unlawfully expanding its policy to include “[m]isconduct occurring outside of school may also

                            be disciplined if it interferes with the school environment.” See po5517.01.

                                   72.     Nothing in the Matt Epling Safe School Law grants any authority to Defendants to

                            police or punish speech or expression that does not occur “at school.”

                                   73.     Defendants Interrogation of Students policy (po5540) requires that “[b]efore the

                            student(s) is (are) questioned as a witness to or suspect in an alleged violation of law, the building

                            administrator shall attempt to contact the parent prior to questioning and shall remain in the room
Kallman Legal Group, PLLC




                            during the questioning unless compelling reasons for exclusion are provided by the law

                            enforcement agency.”

                                   74.     Defendants violated this policy by questioning Plaintiffs prior to attempting to

                            contact their parents.

                                   75.     Defendants’ Student Code of Conduct clearly states that it only applies to the

                            following circumstances where “students [are]:

                                                A.      traveling to and from school,

                                                B.      at school,

                                                C.      on school property,

                                                D.      at school sponsored events, and

                                                E.      on school transportation including any off campus events that may

                                                        affect the school environment.”

                                   76.     It is undisputed that the snap chat occurred on a Sunday evening and did not happen

                            while Plaintiffs were traveling to and from school, at school, on school property, at school

                            sponsored events, or at any school off campus events.


                                                                              12
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                               PageID.13   Page 13 of 25



                                       77.      Therefore, Defendants Student Code of Conduct cannot apply to the snap chat that

                            occurred.

                                    DEFENDANTS CAUSED NEARLY ALL OF THE IMPACT ON THE SCHOOL ENVIRONMENT

                                       78.      After Plaintiffs had been suspended the morning after the snap chat which occurred

                            on January 26, 2020, Defendant Graden sent out a public letter to everyone in the Saline Area

                            School community on January 27, 2020, and posted it on the school’s public website. 1 He made

                            the entire school community and the public aware of “offensive and inappropriate racist

                            comments,” labeled the snap chat as an “act of racism,” and stated that “[h]ate, prejudice, and
Kallman Legal Group, PLLC




                            racism have no place in our schools or community.” He further falsely stated that what occurred

                            required “clear discipline for infraction of school rules.” Further, Defendant Graden subsequently

                            conducted numerous media interviews, conducted meetings, and made further public statements

                            regarding the off-school conversation.

                                       79.      Prior to Defendant Graden’s initial public message, there were no media reports

                            regarding the snap chat.

                                       80.      Nearly every initial media report regarding the snap chat referenced Defendant

                            Graden’s January 27, 2020 public letter.

                                       81.      Teachers at Saline High School used class-time to bring up the snap chat and to

                            condemn the Plaintiff children who were involved in the snap chat, including advocating that they

                            be criminally prosecuted and expelled from school.

                                       82.      Defendants contacted the local police to pursue criminal charges against Plaintiffs.

                                       83.      Defendants contacted the F.B.I. to pursue federal criminal charges against

                            Plaintiffs.



                            1
                                https://www.salineschools.org/downloads/district_files/sas.statement.1.27.20.pdf
                                                                                      13
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.14      Page 14 of 25



                                                     COUNT I – FIRST AMENDMENT VIOLATIONS
                                                                   42 U.S.C § 1983
                                                               AGAINST ALL DEFENDANTS

                                    84.     Plaintiffs hereby incorporate and repeat herein paragraphs 1 through 83 above as if

                            fully restated herein.

                                    85.     Plaintiffs’ out-of-school, off-campus speech is protected by the First Amendment

                            to the United States Constitution, and it is protected by Article I, Section 5 of the Michigan

                            Constitution.

                                    86.     While Plaintiffs’ speech was immature and inappropriate, none of Plaintiffs’ speech
Kallman Legal Group, PLLC




                            amounted to a true threat, it was not reasonably calculated to reach the school environment, nor

                            did it pose a serious safety risk to the school.

                                    87.     Any disruption that occurred in the school environment was the result of the

                            Defendants’ overreaction to Plaintiffs’ speech and their violation of Plaintiffs’ constitutional

                            rights, rather than the speech itself.

                                    88.     Defendants did not have a constitutionally justified reason, nor legal authority, to

                            discipline Plaintiffs because of their private, non-school related speech.

                                    89.     Defendants are “persons” under 42 U.S.C § 1983.

                                    90.     Defendants acted intentionally and under the color of state law, which violated

                            Plaintiffs’ clearly established constitutional rights by illegally punishing them for their protected

                            speech. This constitutes a violation pursuant to 42 U.S.C § 1983.

                                    91.     Defendants acted with reckless, wanton, or callous indifference to Plaintiffs’

                            protected constitutional rights.

                                    92.     Defendants violated Plaintiffs’ rights by suspending and/or recommending

                            expulsion from school because of their speech.


                                                                               14
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.15       Page 15 of 25



                                    93.     Defendants’ policies and/or procedures described above are in direct conflict with

                            Plaintiffs’ First Amendment rights and are a custom, pattern, and practice of Defendants in

                            violation of 42 U.S.C § 1983.

                                    94.     Defendants’ policies and procedures operate to force all students to curtail their

                            speech and expression in a manner prohibited by the First Amendment.

                                    95.     Defendants failed to properly train, hire, and/or supervise its school officials

                            regarding the proper policies, procedures, and limitations on student discipline, including the need

                            to protect a student’s First Amendment rights.
Kallman Legal Group, PLLC




                                    96.     Defendants’ failure to properly hire, train, and/or supervise its school officials was

                            a moving force behind the constitutional violations alleged herein and was a direct and proximate

                            cause of Plaintiffs’ injuries.

                                    97.     As a direct and proximate result of the acts and omissions of Defendants, Plaintiffs

                            have suffered mental anguish, damage to their reputation, and suffered adverse consequences

                            socially, educationally, and vocationally in an amount to be proven at trial.

                                    98.     Defendants’ actions violated Plaintiffs’ clearly-established rights and were

                            objectively unreasonable.

                                    99.     Punitive damages are available against the individual Defendants and are hereby

                            claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983).

                                    100.    Plaintiffs are entitled to recovery of their costs, including reasonable attorney fees

                            pursuant to 42 U.S.C. § 1988.

                                    101.    Plaintiffs are entitled to preliminary and permanent injunctions prohibiting further

                            violations of their First Amendment rights.




                                                                             15
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.16      Page 16 of 25



                                    102.    Plaintiffs are entitled to injunctive relief ordering their immediate return to school,

                            to resume all school activities, and to be permitted to make up any academic schoolwork missed

                            because of the improper suspensions.

                                             COUNT II – FOURTEENTH AMENDMENT VIOLATIONS
                                                               42 U.S.C § 1983
                                                           AGAINST ALL DEFENDANTS

                                    103.    Plaintiffs hereby incorporate and repeat herein paragraphs 1 through 102 above as

                            if fully restated herein.

                                    104.    Education is a fundamental right and a property interest protected by the Fourteenth
Kallman Legal Group, PLLC




                            Amendment to the United States Constitution. Plaintiffs have a constitutionally cognizable

                            property interest in, and a fundamental right to, an education under Goss v. Lopez, 419 U.S. 565,

                            574 (1975), and Article VIII, Section 2 of the Michigan Constitution.

                                    105.    At a minimum, due process requires that any deprivation of property by

                            adjudication be preceded by notice and a meaningful opportunity to be heard appropriate to the

                            nature of the case.

                                    106.    All Plaintiffs were suspended the morning after the snap chat, prior to a full

                            investigation being completed, prior to notifying the parents, prior to providing the families a

                            proper opportunity to be heard, and prior to establishing that Defendants had any authority to act.

                                    107.    All Plaintiffs were deprived of any meaningful opportunity to contest the

                            suspension, prior to it being enforced.

                                    108.    Plaintiffs were not given any notice as to how the private snap chat allegedly

                            violated any school policies until after Plaintiffs had been suspended for one week.

                                    109.    After one week of suspension, Defendants sent letters to Plaintiffs erroneously

                            stating that the children had been suspended for violating the Anti-Harassment policy (po5517)



                                                                              16
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.17       Page 17 of 25



                            despite the policy unequivocally stating that it only regulated conduct occurring “on school

                            property.”

                                    110.    Child B and his counsel met with Defendant Laatsch and the school’s attorneys on

                            February 4, 2020. Child B gave notice to Defendants that they were acting outside the scope of

                            their authority and requested that all Plaintiffs be fully reinstated in school. Defendants refused.

                                    111.    Later that week, Defendants consented to Child A and Child B returning to school

                            after two weeks of suspension if they completed a class on racism. Child A and Child B completed

                            the class and returned to school on February 10, 2020.
Kallman Legal Group, PLLC




                                    112.    Defendants gave notice late Friday afternoon, February 7, 2020, that expulsion

                            proceedings for Child C and Child D had begun. To date, Child C and Child D remain suspended

                            indefinitely.

                                    113.    Upon information and belief, a partial record of what occurred in the snap chat and

                            Defendants’ response to it have been placed in Plaintiffs’ permanent school record, transcript, and

                            file.

                                    114.    Defendants acted outside the scope of their authority, disciplined Plaintiffs for

                            speech not occurring on school property, did not follow their own policies and procedures, violated

                            MCL 380.11a(3)(b), and thereby deprived Plaintiffs of their due process rights and violated 42

                            U.S.C § 1983.

                                    115.    Defendants further violated Plaintiffs’ due process rights by enforcing the

                            inapplicable Student Code of Conduct and suspending Plaintiffs for engaging in a private snap

                            chat, which is not covered by the Code of Conduct and thus Defendants’ acted outside the scope

                            of their authority.




                                                                             17
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.18      Page 18 of 25



                                    116.    Defendants failed to properly train, hire, and/or supervise its school officials

                            regarding the proper policies, procedures, and limitations on student discipline, including the need

                            to protect a student’s Due Process rights.

                                    117.    Defendants’ failure to properly hire, train, and/or supervise its school officials was

                            a moving force behind the constitutional violations alleged herein and was a direct and proximate

                            cause of Plaintiffs’ injuries.

                                    118.    As a direct and proximate result of the acts and omissions of Defendants, Plaintiffs

                            have suffered mental anguish, damage to their reputation, and suffered adverse consequences
Kallman Legal Group, PLLC




                            socially, educationally, and vocationally in an amount to be proven at trial.

                                    119.    Defendants’ actions violated Plaintiffs’ clearly-established rights and were

                            objectively unreasonable.

                                    120.    Punitive damages are available against the individual Defendants and are hereby

                            claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983).

                                    121.    Plaintiffs are entitled to recovery of their costs, including reasonable attorney fees

                            pursuant to 42 U.S.C. § 1988.

                                    122.    Plaintiffs are entitled to preliminary and permanent injunctions prohibiting further

                            violations of their Due Process rights.

                                    123.    Plaintiffs are entitled to injunctive relief ordering their immediate return to school,

                            to resume all school activities, and to be permitted to make up any academic schoolwork missed

                            because of the improper suspensions.




                                                                              18
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.19       Page 19 of 25



                               COUNT III –THE SCHOOL DISTRICT VIOLATED THE MATT EPLING SAFE SCHOOL LAW
                                                           (MCL 380.1310b)
                                                       AGAINST ALL DEFENDANTS

                                    124.    Plaintiffs hereby incorporate and repeat herein paragraphs 1 through 123 above as

                            if fully restated herein.

                                    125.    Defendants and its School Board are responsible for creating, adopting, approving,

                            ratifying, and enforcing the bullying policies, practices, customs and procedures as set forth in this

                            Complaint.

                                    126.    As outlined above, the Matt Epling Safe School Law only permits schools to
Kallman Legal Group, PLLC




                            address bullying incidents that occur “at school.” MCL 380.1310b(1).

                                    127.    Defendants acted outside of the scope of their authority by applying the Matt Epling

                            Safe School Law for a snap chat which occurred over the weekend and was not “at school.”

                                    128.    Nothing in the Matt Epling Safe School Law or MCL 380.11a(3) grants any

                            authority to Defendants to police or punish speech or expression that does not occur “at school.”

                            Therefore, Defendants’ improper expansion of their policy to include speech that does not occur

                            “at school” is unlawful.

                                    129.    Defendants’ actions violated Plaintiffs’ clearly-established rights and were

                            objectively unreasonable.

                                    130.    As a direct and proximate result of the School District’s statutory violations,

                            Plaintiffs have suffered, are suffering, and will continue to suffer, irreparable harm, entitling them

                            to declaratory and injunctive relief.

                                    131.    As a direct and proximate result of the acts and omissions of Defendants, Plaintiffs

                            have suffered mental anguish, damage to their reputation, and suffered adverse consequences

                            socially, educationally, and vocationally in an amount to be proven at trial.

                                    132.    Plaintiffs are entitled to preliminary and permanent injunctions prohibiting further
                                                                             19
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.20      Page 20 of 25



                            violations of their statutory rights.

                                    133.    Plaintiffs are entitled to injunctive relief ordering their immediate return to school,

                            to resume all school activities, and to be permitted to make up any academic schoolwork missed

                            because of the improper suspensions.

                                                 COUNT IV - MICHIGAN CONSTITUTIONAL VIOLATIONS
                                                            AGAINST ALL DEFENDANTS

                                    134.    Plaintiffs hereby incorporate by reference paragraphs 1 through 133 as if fully

                            restated herein.

                                    135.    By reason of the aforementioned acts, policies, practices, customs and procedures
Kallman Legal Group, PLLC




                            created, adopted, and enforced under color of state law, Defendants deprived Plaintiffs of their

                            rights under Michigan’s Constitution of 1963 as follows:

                                    A.      Article I, § 5 Freedom of speech. Defendants’ enforcement of the above-

                                    mentioned policies for all the reasons as stated above denied Plaintiffs and students at the

                                    School District the right to “freely speak, write, express and publish his views on all

                                    subjects” and restrain or abridge their liberty of speech. In particular, Defendants actions

                                    violated Plaintiffs free speech rights as they disciplined the students for an incident which

                                    did not occur at school, or at any school related function or activity.

                                    B.      Article VIII, § 2 Free public elementary and secondary schools;

                                    discrimination. Defendants, for all the reasons as stated above, deprived Plaintiffs of their

                                    right to participate in Michigan’s “system of free public elementary and secondary schools

                                    as defined by law. Every school district shall provide for the education of its pupils without

                                    discrimination as to religion, creed, race, color or national origin.”

                                    136.    The School District’s training, supervision, policies, practices, customs, and

                            procedures, punished and imposed discipline on Plaintiffs for expression Defendants found to be

                                                                              20
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.21      Page 21 of 25



                            offensive. Defendants’ actions injured Plaintiffs by infringing on their free speech and due process

                            rights through their discipline, suspension, and/or expulsion of Plaintiffs and for failure to comply

                            with its own policies and MCL 380.11a(3)(b).

                                    137.    As a direct and proximate result of Defendants’ violation of the state constitutional

                            provisions specified above, Plaintiffs have suffered, are suffering, and will continue to suffer,

                            irreparable harm, including the loss of their fundamental constitutional rights, entitling them to

                            declaratory and injunctive relief.

                                    138.    As a direct and proximate result of the acts and omissions of Defendants, Plaintiffs
Kallman Legal Group, PLLC




                            have suffered mental anguish, damage to their reputation, and suffered adverse consequences

                            socially, educationally, and vocationally in an amount to be proven at trial.

                                    139.    Plaintiffs are entitled to preliminary and permanent injunctions prohibiting further

                            violations of their state constitutional rights.

                                    140.    Defendants’ actions violated Plaintiffs’ clearly-established rights and were

                            objectively unreasonable.

                                    141.    Plaintiffs are entitled to injunctive relief ordering their immediate return to school,

                            to resume all school activities, and to be permitted to make up any academic schoolwork missed

                            because of the improper suspensions.

                                                 COUNT V - CONSTITUTIONAL VAGUENESS VIOLATIONS
                                                 (First and Fourteenth Amendments; 42 U.S.C. § 1983)
                                                              AGAINST ALL DEFENDANTS

                                    142.    Plaintiffs hereby incorporate by reference paragraphs 1 through 141 as if fully

                            restated herein.

                                    143.    The Due Process clauses of the United States Constitution and the Michigan

                            Constitution require that the law provide predictability for all citizens. U.S. Const., Am. 14; Mich.


                                                                               21
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.22        Page 22 of 25



                            Const. 1963, Article 1, §17.

                                   144.    An unambiguously drafted school policy affords prior notice to the parents and

                            students of conduct proscribed.

                                   145.    A fundamental principle of due process, embodied in the right to prior notice, is

                            that a policy is void for vagueness where its prohibitions are not clearly defined.

                                   146.    Defendants’ policies must give an ordinary parent and student notice of what is

                            prohibited, so that a person may act within the confines of the policy.

                                   147.    If a parent or student has to guess at what a policy means, or if the policy is not
Kallman Legal Group, PLLC




                            clearly defined, then the policy is void for vagueness.

                                   148.    Defendants’ Anti-Bullying policy (po5517.01) is void for vagueness and invalid

                            because of its overbreadth.

                                           A.      The policy states that “[m]isconduct occurring outside of school may also

                                                   be disciplined if it interferes with the school environment.”

                                           B.      The policy provides no explanation or definition for what type or form of

                                                   “misconduct” would be required in order for Defendants to invoke the

                                                   policy.

                                           C.      The policy provides no explanation or definition for the word “interferes”

                                                   and gives no indication as to what type or what level of interference is

                                                   necessary to invoke the policy.

                                           D.      Said policy is vague and overly broad because there is no limiting principle

                                                   as it could be applied to any student, at any location, for any thing, so long

                                                   as the Defendants (in their sole discretion) deem the misconduct to affect

                                                   the school environment.


                                                                             22
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                   PageID.23       Page 23 of 25



                                           E.        Said policy is unconstitutional because it is so vague and overbroad that it

                                                     can be arbitrarily applied to silence speech Defendants find offensive, no

                                                     matter the location, venue, or audience of the speech.

                                   149.    Defendants’ Suspension and Expulsion policy (po5610) is void for vagueness and

                            invalid because of its overbreadth.

                                                A.       The policy states that a student may be suspended or expelled for

                                                         engaging in “gross misconduct.”

                                                B.       The policy provides no definition for “gross misconduct” and does not
Kallman Legal Group, PLLC




                                                         indicate any limiting principle as to how it may be invoked. This leaves

                                                         the students and parents to guess as to what may rise to the level of

                                                         “gross misconduct.”

                                                C.       Such a vague and amorphous policy leads to illegal and arbitrary

                                                         enforcement beyond the authority of the school, just as has already

                                                         occurred in this case.

                                   150.    As a direct and proximate result of the acts and omissions of Defendants, Plaintiffs

                            have suffered mental anguish, damage to their reputation, and suffered adverse consequences

                            socially, educationally, and vocationally in an amount to be proven at trial.

                                   151.    Defendants’ actions violated Plaintiffs’ clearly-established rights and were

                            objectively unreasonable.

                                   152.    Punitive damages are available against the individual Defendants and are hereby

                            claimed as a matter of federal common law, Smith v. Wade, 461 U.S. 30 (1983).

                                   153.    Plaintiffs are entitled to recovery of their costs, including reasonable attorney fees

                            pursuant to 42 U.S.C. § 1988.


                                                                               23
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20                    PageID.24      Page 24 of 25



                                    154.    Plaintiffs are entitled to preliminary and permanent injunctions prohibiting further

                            violations of their constitutional rights.

                                    155.    Plaintiffs are entitled to injunctive relief ordering their immediate return to school,

                            to resume all school activities, and to be permitted to make up any academic schoolwork missed

                            because of the improper suspensions.

                                                                  PRAYER FOR RELIEF

                                    WHEREFORE, Plaintiffs request this Honorable Court:

                                    A.      declare that Defendants’ actions in this case are unconstitutional and that
Kallman Legal Group, PLLC




                            Defendants violated Plaintiffs’ fundamental constitutional rights;

                                    B.      declare and make a finding that Defendants acted outside the scope of their

                            authority;

                                    C.      declare and make a finding that Defendants acted outside the scope of authority as

                            stated in the Matt Epling Safe School Law;

                                    D.      declare and make a finding that Defendants’ policies are vague, overbroad, and

                            unconstitutional for the reasons set forth above;

                                    E.      issue preliminary and permanent injunctions immediately reinstating Plaintiffs

                            back in school and fully expunging any record of this private incident from their complete student

                            record, transcript, and file.

                                    F.      award Plaintiffs compensatory and punitive damages against all Defendants;

                                    G.      award Plaintiffs their reasonable attorney fees, costs, and expenses pursuant to 42

                            U.S.C. § 1988 and other applicable law; and

                                    H.      grant such other and further relief as is just and appropriate.




                                                                              24
                            Case 5:20-cv-10363-PDB-MJH ECF No. 1 filed 02/11/20       PageID.25        Page 25 of 25



                                                               Respectfully submitted,

                                                               KALLMAN LEGAL GROUP, PLLC



                            DATED: February 11, 2020           /s/ David A. Kallman
                                                               By: David A. Kallman                    (P34200)
                                                               Attorney for Plaintiffs
                                                               5600 W. Mount Hope Hwy.
                                                               Lansing, MI 48917
                                                               517-322-3207
                                                               dave@kallmanlegal.com

                                 I HEREBY STATE AND AFFIRM THAT I HAVE HAD READ THE FOREGOING
                             VERIFIED COMPLAINT AND THAT IT IS TRUE AND ACCURATE TO THE BEST
Kallman Legal Group, PLLC




                             OF MY INFORMATION, KNOWLEDGE AND BELIEF.


                             DATED: February 11, 2020.         /s/ Parent A.
                                                               Parent A, as next friend for Child A.


                             DATED: February 11, 2020.         /s/ Parent B.
                                                               Parent B, as next friend for Child B.


                             DATED: February 11, 2020.         /s/ Parent C.
                                                               Parent C, as next friend for Child C.


                             DATED: February 11, 2020.         /s/ Parent D.
                                                               Parent D, as next friend for Child D.




                                                                 25
